j°A^ O/fe- L/S"~?~                                            ?> ~v& -JZosCS

//At/**'" 7*- /                                                 -   FILED IN
                                                              1ST5DURTOFAPPEALS
                                         RECEIVED               HOHSTON. TEXAS
                                   FIRST COURT OF APPEALS
                                      HOUSTON, TEXAS
                                                                FEB IS8 2015
                  r*y          T       FEB ! g 2015          CHRISTOPHER\ PRINE
                                                            CLERK
                                   CHRISTOPHER A. PRINE
                                CLERKt JgLkg




   6*~i***- y°"            <£- J?*./ a^«^«- ^*^

   /_/£*                /PZ^^r-G-'
   As /?*^ / ^ e




    ££', &*f/
 ^
<%*>
  ^  fc   m

          a)
          iii
          o
          (M
          CM
          o
          o
          r-